DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US 2010/0035124).
Thompson et al teach (see abstract, Examples (paragraphs [0045]-[0050])) an electrode comprising an ionomer binder and a plurality of particles dispersed throughout the electrode composition.  The particles comprised nanostructured Perylene red (i.e. microstructured core of a polynuclear aromatic hydrocarbon) whiskers (i.e. acicular particles) that were coated with a layer of catalytic material.  

Thompson et al fail to expressly teach the volume percentage of the electrode that was composed of the ionomer binder and the volume percentage of the plurality of acicular particles.  However, Thompson et al do teach (see Table 1) that the catalyst ink for making the electrode comprised 1.9 wt% of the plurality of acicular particles and 1.7 wt% of the ionomer.  Thus, the relative amounts of the particles and the ionomer are taught by Thompson et al.  See MPEP 2112.  The Office asserts that the electrode of Thompson et al inherently comprised less than 54 solids volume percent of the electrode because the electrode ink used by Thompson et al included far more ionomer binder relative to the particles than the examples provided in the instant specification.  For example, Table 3, in paragraph [0137], shows that the relative weight of ionomer in the electrode ink was on the order of 1:10 (1 part by weight ionomer to 10 parts by weight catalyst particles), whereas Thompson et al shows using the relative weight of ionomer in the electrode ink on the order of 1:1 (1 part by weight ionomer to 1 part by weight catalyst particles).  Thus, by Thompson et al using more ionomer in the electrode ink in comparison to the examples presented in the instant specification, one of ordinary skill in the art at the time of filing would have expected there to be more ionomer present in the final electrode (i.e. less acicular particle).  
The preamble recitation “for an electrolyzer” is considered to be a statement of intended use of the claimed electrode composition and has not been given any patentable weight.  See MPEP 2111.02.

Regarding claim 5, Thompson et al teach (see paragraph [0027]) that the nanostructured cores of the acicular particles could be formed from perylene red.
Regarding claim 6, Thompson et al teach (see paragraph [0028]) the particles having an aspect ratio of 3:1 to 200:1.
Regarding claim 7, Thompson et al teach (see paragraph [0022]) using a perfluorosulfonic acid polymer as the ionomer binder.
Regarding claims 9, 16, and 17, Thompson et al teach (see paragraph [0030]) that the catalyst layer had a thickness in the range of about 0.2 to 50 nm.
Regarding claim 10, Thompson et al teach (see Table 1, paragraphs [0046]) constructing a catalyst ink comprising an ionomer binder, a plurality of acicular particles (as discussed above with respect to claim 1), and a solvent.  Regarding the requirement of “less than 54 solids volume % of a plurality of acicular particles”, see discussion above with respect to claim 1 about the relative weight ratios taught by Thompson et al as supporting the assertion that the catalyst ink of Thompson et al inherently included less than 54 solids volume % of the acicular particles.  The preamble recitation “for an electrolyzer” is considered to be a statement of intended use of the claimed electrode composition and has not been given any patentable weight.  See MPEP 2111.02.
Regarding claim 18, Thompson et al teach (see Table 1) using water, ethanol (an alcohol), and isopropanol (an alcohol) as the solvent.
Regarding claim 19, Thompson et al teach (see Table 1) using 5 wt% solids in the catalyst ink.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2010/0035124) in view of Klose-Schubert et al (US 2014/0322631).
Regarding claim 2, Thompson et al generally teach the catalyst being a platinum group metal, but fails to expressly teach the catalyst comprising both iridium (as required by claim 1) and ruthenium (as required by claim 2) without any platinum (as required by claim 1).
Regarding claim 3, Thompson et al generally teach the catalyst being a platinum group metal, but fail to teach using the platinum group metal as an oxide instead of the base metal.
Klose-Schubert et al teach (see abstract, paragraphs [0021]-[0023] and [0032]) that the use of a mixture of ruthenium oxide and iridium oxide within a catalyst coated membrane provided an electrode which showed improvement over the state of the art materials.  Klose-Schubert et al teach dispersing the ruthenium oxide and iridium oxide within an ionomer binder in forming the electrode.  Klose-Schubert et al additionally note that while the primary use of the catalyst was for PEM water electrolysis, the catalyst also provided enhanced effects in PEM fuel cells by improving start up/shut down characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the catalyst mixture of ruthenium oxide and iridium oxide as taught by Klose-Schubert et al for the bare platinum group metal catalyst of Thompson et al because Klose-Schubert et al taught .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2010/0035124) in view of Liu et al (“Proton Conduction in PEM Fuel Cell Cathodes: Effects of Electrode Thickness and Ionomer Equivalent Weight”).
Thompson et al fail to teach the equivalent weight of the ionomer binder.  
However, the equivalent weight of an ionomer was a known result effective variable as shown by Liu et al.  Liu et al teach (see “MEAs” portion under heading “Experimental” on page B1154 and “Effect of ionomer EW on H2/O2 cell performance” portion under heading “Results and Discussion” on pages B1159-1160) that the equivalent weight of an ionomer binder in an electrode affected the cell voltage due to differences in proton conductance of the different effective weight ionomers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted routine experimentation to determine a suitable or optimal equivalent weight of the ionomer binder of Thompson et al because the equivalent weight of the ionomer was a prior art recognized result effective variable.  See MPEP 2144.05.  
Claims 13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lewinski et al (WO 2016/191057) in view of Thompson et al (US 2010/0035124) and with supporting evidence from Debe et al (US 5,879,827).
Lewinski et al teach (see abstract, fig. 1, claims 1 and 9-12, paragraphs [0004], [0009] and [0023]) an electrolyzer comprising a proton-exchange membrane (16) having first and second opposed major surfaces, a cathode (18) on the first major surface of the proton-exchange membrane (16), an anode (14) on the second opposed major surface of the proton-exchange membrane, wherein the anode included a plurality of nanostructured whiskers (i.e. a plurality of acicular particles) comprised of a polynuclear aromatic hydrocarbon (e.g. perylene red) microstructured core with a layer of catalyst 
Thus, Lewinski et al fail to teach the anode including an ionomer binder in addition to the plurality of acicular particles.  Lewinski et al teach (see paragraph [0021]) constructing the electrode according to the method of Debe et al (e.g. US 5,879,827) wherein the loose acicular particles are pressed directly into the proton-exchange membrane.  Lewinski et al call these electrodes nanostructured thin film catalysts or “NSTF catalyst” (see e.g. paragraph [0040]).
Thompson et al teach (see paragraphs [0002]-[0010] and [0050]) teaches an improvement over the conventional electrodes of Debe et al (i.e. “NSTF electrode”) wherein acicular particles were pressed directly into the proton-exchange membrane.  Thompson et al recognized that the electrodes of Debe et al developed problems with flooding due to relatively low porosity and thickness.  Thompson et al teach that an improvement was to utilize the nanostructured thin film catalyst of the type taught by Debe et al in a catalyst ink comprising an ionomer binder to result in an electrode comprising both the nanostructured thin film catalyst and the ionomer binder.  The electrodes formed from the catalyst ink were better optimized for water management and for reducing flooding conditions.  
Therefore, it would have been obvious to one of ordinary skill in the art to have applied the improvement taught by Thompson et al for a nanostructure thin film (NSTF) catalyst electrode for a fuel cell electrode to the nanostructured thin film (NSTF) catalyst electrode for a water electrolyzer of Lewinski et al to achieve the improved water management and reduced flooding taught by Thompson et al within the electrolyzer taught by Lewinski et al. 
Regarding claim 20, Thompson et al fail to expressly teach the volume percentage of the electrode that was composed of the ionomer binder and the volume percentage of the plurality of 
Regarding claim 21, both Lewinski et al and Thompson et al teach the catalyst being a nanostructured thin film catalyst (NSTF).
Regarding claims 22 and 23, Lewinski et al teach (see paragraph [0016]) that the layer of catalyst material on the microstructured core had a thickness in the range of 0.5 to 5 nm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794